Entered: January 24th, 2020
                              Case 16-00510   Doc 241      Filed 01/24/20       Page 1 of 1
Signed: January 23rd, 2020

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
In re:                                                                             Case No.: 15−23947 − LSS
                                                                                   Chapter: 13
Andrea Underwood Gill
Debtor                                                                             Adversary No.: 16−00510

Cassandra Gill
Plaintiff/Movant

vs.

Lincoln Gill, et al.
Defendants


                             ORDER DENYING
         MOTION FOR RECONSIDERATION OF FINAL ORDER UNDER RULE 59(e)
Upon consideration of the Motion For Reconsideration of Final Order Under Rule 59(e) and Request For Hearing
ILOHGE\&DVVDQGUD*LOO(the Motion to Reconsider), and the Opposition thereto filed by Seterus, Inc., as the
authorized subservicer for Federal National Mortgage Association, and for the reasons set forth on the record at the
hearing held on January 22, 2020, it is, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the Motion to Reconsider is hereby denied.


cc:      All Parties
         All Counsel



                                                  End of Order
